          Case 1:19-cv-10283-KPF Document 19 Filed 02/17/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ELSIN AMAY SAMANIEGO and HENRY AMAY
    SAMANIEGO, individually and on behalf of all
    others similarly situated,
                                               Plaintiffs,
                                                                     19 Civ. 10283 (KPF)
                               -v.-
                                                                             ORDER
    HKS BUILDERS & CONSULTANTS INC., and
    AMARJIT SINGH, as an individual,

                                            Defendants.

KATHERINE POLK FAILLA, District Judge:

         The Court entered default judgment in this matter in favor of Plaintiffs

Elsin Amay Samaniego and Henry Amay Samaniego on October 23, 2020, and

directed Plaintiffs to submit a schedule of proposed damages, attorneys’ fees,

and costs. (Dkt. #17). 1 Plaintiffs filed their affirmation and supporting exhibits

on November 24, 2020. (Dkt. #18). Defendants have contested neither

imposition of the default judgment nor Plaintiffs’ proposed damages, fees, and

costs figures. This Order, which assumes familiarity with the underlying facts

and procedural history of the case, resolves Plaintiffs’ applications.

                                         DISCUSSION

A.       Calculation of Damages

         To determine the amount of damages that should be awarded on a

default judgment, Federal Rule of Civil Procedure 55(b)(2) “leaves the decision



1        This case was initially brought as a collective action, but default judgment was entered,
         and damages are sought, only with respect to the two named Plaintiffs. Thus, any
         reference herein to “Plaintiffs” refers to the two named Plaintiffs.
       Case 1:19-cv-10283-KPF Document 19 Filed 02/17/21 Page 2 of 10




of whether a hearing is necessary to the discretion of the district court.”

Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989); see also

Lenard v. Design Studio, 889 F. Supp. 2d 518, 527 (S.D.N.Y. 2012). And

“[w]here, on a damages inquest, the plaintiff makes a damages submission and

the defaulting defendant makes no submission in opposition and does not

request a hearing, the court may determine the adequacy of the plaintiff’s

damages claim based on its submitted proofs.” Lenard, 889 F. Supp. 2d at

527. The Court has reviewed the materials submitted by Plaintiffs’ counsel and

believes that no further inquest is necessary. (See Dkt. #18 (Affirmation of

Roman Avshalumov (“Avshalumov Aff.”) and exhibits)).

      1.    Unpaid Overtime Wages

      An employee who brings an action under the Fair Labor Standards Act

(the “FLSA”) or the New York Labor Law (the “NYLL”) for unpaid wages must

prove that he performed the work and was not compensated properly for his

time. See Grochowski v. Phoenix Constr., 318 F.3d 80, 87 (2d Cir. 2003) (citing

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686-87 (1946)). Where, as

here, Plaintiffs bring claims under both statutes, they “may not receive a

‘double recovery’ of back wages under both the FLSA and [the] NYLL.”

Hernandez v. JRPAC Inc., No. 14 Civ. 4176 (PAE), 2016 WL 3248493, at *31

(S.D.N.Y. June 9, 2016) (quoting Gen. Tel. Co. of the Nw., Inc. v. EEOC, 446

U.S. 318, 333 (1980)); cf. Rana v. Islam, 887 F.3d 118, 123 (2d Cir. 2018) (per

curiam) (“We therefore interpret the NYLL and FLSA as not allowing duplicative

liquidated damages for the same course of conduct.”).
       Case 1:19-cv-10283-KPF Document 19 Filed 02/17/21 Page 3 of 10




      The FLSA requires an employer to “make, keep, and preserve” records of

employee wages, hours, and employment conditions. 29 U.S.C. § 211(c).

Under the FLSA, “[w]hen an employer fails to maintain accurate and complete

records of the hours employees work and the amounts they are paid, the

plaintiff-employee need only … submit ‘sufficient evidence from which

violations of the [FLSA] and the amount of an award may be reasonably

inferred.’” Gonzalez v. Masters Health Food Serv. Inc., No. 14 Civ. 7603 (VEC),

2017 WL 3835960, at *16 (S.D.N.Y. July 27, 2017) (quoting Reich v. S. New

England Telecomms. Corp., 121 F.3d 58, 66 (2d Cir. 1997)). An employee

discharges his burden at this first step “if he … can prove that [he] ‘in fact

performed work for which he was improperly compensated and if he produces

sufficient evidence to show the amount and extent of that work as a matter of

just and reasonable inference.’” JRPAC, 2016 WL 3248493, at *27 (quoting

Anderson, 328 U.S. at 687). “This burden is ‘not high’ and may be met

‘through estimates based on [the employee’s] own recollection.’” Id. (quoting

Kuebel v. Black & Decker, Inc., 643 F.3d 352, 362 (2d Cir. 2011)).

      If an employee makes this showing, “[t]he burden then shifts to the

employer to come forward [i] with evidence of the precise amount of work

performed or [ii] with evidence to negative the reasonableness of the inference

to be drawn from the employee’s evidence.” JRPAC, 2016 WL 3248493, at *27

(quoting Anderson, 328 U.S. at 687-88). “If the employer fails to [do so], the

court may then award damages to the employee, even though the result may be

only approximate.” Id. (quoting Anderson, 328 U.S. at 688).
       Case 1:19-cv-10283-KPF Document 19 Filed 02/17/21 Page 4 of 10




      “A similar standard applies to unpaid compensation claims under [the]

NYLL.” Gonzalez, 2017 WL 3835960, at *16; see also Garcia v. JonJon Deli

Grocery Corp., No. 13 Civ. 8835 (AT), 2015 WL 4940107, at *4 n.8 (S.D.N.Y.

Aug. 11, 2015) (“Courts use the same burden-shifting framework to determine

liability for unpaid overtime under the NYLL [and the FLSA].”). But under the

NYLL, an employer who fails to keep accurate records shoulders a more

stringent burden of proof. “NYLL § 196-a provides that where an employer fails

to ‘keep adequate records or provide statements of wages to employees as

required’ by the statute, the employer ‘shall bear the burden of proving that the

complaining employee was paid wages, benefits and wage supplements.’”

Canelas v. World Pizza, Inc., No. 14 Civ. 7748 (ER), 2017 WL 1233998, at *9

(S.D.N.Y. Mar. 31, 2017) (quoting NYLL § 196-a(a)); see also Gamero v. Koodo

Sushi Corp., 272 F. Supp. 3d 481, 498 (S.D.N.Y. 2017). “If an employer cannot

satisfy its burden under the FLSA, it cannot satisfy th[is] ‘more demanding

burden’ of the NYLL.” Canelas, 2017 WL 1233998, at *9 (quoting Doo Nam

Yang v. ACBL Corp., 427 F. Supp. 2d 327, 337 n.15 (S.D.N.Y. 2005)).

      In light of Defendants’ purported failure to keep and provide to Plaintiffs

detailed pay records, and to dispute Plaintiffs’ proffer of their unpaid wages, the

Court accepts, as the best estimates of this information, the figures provided in

Plaintiffs’ counsel’s affirmation and supporting exhibits. These materials

reflect that Plaintiffs each worked 238.15 hours of overtime compensated at

their regular wage rather than the 1.5x rate required by 29 U.S.C. § 207(a)(1)

and N.Y. Comp. Codes R. & Regs., tit. 12, § 142-2.2. (Dkt. #18, Ex. B). From
       Case 1:19-cv-10283-KPF Document 19 Filed 02/17/21 Page 5 of 10




its review of the evidence, the Court concludes that Plaintiffs are each entitled

to $8,930.63 in back wages.

      2.    Liquidated Damages

      Under the terms of NYLL § 663, each Plaintiff is also entitled to

liquidated damages “equal to one hundred percent of such underpayments

found to be due,” in the absence of a defense showing of “a good faith basis to

believe that its underpayment of wages was in compliance with the law.” See

Marcelino v. 374 Food, Inc., No. 16 Civ. 6287 (KPF), 2018 WL 1517205, at *17-

18 (S.D.N.Y. Mar. 27, 2018) (quoting NYLL § 663); see also Rana, 887 F.3d at

122-23. To present this defense, the employer must show that it “took ‘active

steps to ascertain the dictates of the FLSA and then act to comply with them.’”

Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 150 (2d Cir. 2008)

(quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 142 (2d Cir. 1999)). In

addition, the employer must show that its good-faith actions were objectively

reasonable. RSR, 172 F.3d at 142. The Second Circuit has observed that “the

employer’s burden [is] ‘a difficult one,’ emphasizing that ‘double damages [are]

the norm and single damages the exception.’” Barfield, 537 F.3d at 150

(quoting RSR, 172 F.3d at 142). Defendants have made no such showing in

this case. Accordingly, during the relevant time period, Plaintiffs were each

entitled to a liquidated damages award in the amount of 100 percent of back

wages, which for each Plaintiff is $8,930.63.
        Case 1:19-cv-10283-KPF Document 19 Filed 02/17/21 Page 6 of 10




B.    Penalties for Recordkeeping and Wage Statement Violations

      The NYLL also requires employers to provide wage notices to employees

at the time of hiring, as well as accurate wage statements at the time wages are

paid. See NYLL §§ 195(1)(a) & (3). Plaintiffs have alleged that they received no

such notices and statements either at the beginning or for the duration of their

employment, and the Court has no basis to doubt these claims. Under NYLL

§ 198(1-b), employees are entitled to recover wage-notice statutory damages of

$50 dollars “for each work day that the violations occurred or continue to

occur,” not to exceed $5,000. And under NYLL § 198(1-d), employees are

entitled to recover wage-statement statutory damages of $250 dollars “for each

work day that the violations occurred or continue to occur,” not to exceed

$5,000. Here, these two penalties require an additional $10,000 award for

each Plaintiff.

C.    Prejudgment Interest on Back Wages

      Finally, employees may recover prejudgment interest with respect to their

back wages, but not with respect to liquidated damages or violations of the

wage statement or wage notice provisions. NYLL § 198(1-a); Salustio v. 106

Columbia Deli Corp., 264 F. Supp. 3d 540, 557 (S.D.N.Y. 2017). “New York law

sets the relevant interest rate at nine percent per year.” Ortega v. JR Primos 2

Rest. Corp., No. 15 Civ. 9183 (JCF), 2017 WL 2634172, at *6 (S.D.N.Y.

June 16, 2017) (citing N.Y. C.P.L.R. § 5004). To determine when prejudgment

interest begins to accrue, “[c]ourts applying [the] NYLL in wage-and-hour cases

‘often choose the midpoint of the plaintiff’s employment within the limitations
         Case 1:19-cv-10283-KPF Document 19 Filed 02/17/21 Page 7 of 10




period.’” Hengjin Sun v. China 1221, Inc., No. 12 Civ. 7135 (RJS), 2016 WL

1587242, at *6 (S.D.N.Y. Apr. 19, 2016) (quoting Tackie v. Keff Enters. LLC,

No. 14 Civ. 2074 (JPO), 2014 WL 4626229, at *6 (S.D.N.Y. Sept. 16, 2014)).

Accordingly, the Court will award prejudgment interest on Plaintiffs’ back

wages, starting from the midpoint of each Plaintiff’s employment, November 15,

2018.

D.      Attorneys’ Fees and Costs

        “Under both the FLSA and the NYLL, a prevailing plaintiff may recover

his or her reasonable attorney’s fees and costs.” Almanzar v. 1342 St. Nicholas

Ave. Rest. Corp., No. 14 Civ. 7850 (VEC) (DF), 2016 WL 8650464, at *12

(S.D.N.Y. Nov. 7, 2016) (citing Najnin v. Dollar Mountain, Inc., No. 14 Civ. 5758

(WHP), 2015 WL 6125436, at *4 (S.D.N.Y. Sept. 25, 2015)); see 29 U.S.C. §

216(b); NYLL § 198(1-a). The Court has discretion to determine the amount of

attorneys’ fees that would be appropriate to satisfy a fee award. Hensley v.

Eckerhart, 461 U.S. 424, 437 (1983).

        As a general matter, the “starting point” in analyzing whether claimed

attorneys’ fees are appropriate is “the lodestar — the product of a reasonable

hourly rate and the reasonable number of hours required by the case[.]” Millea

v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (citing Arbor Hill

Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 183

(2d Cir. 2008), and Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542 (2010)); see

generally Lilly v. City of New York, 934 F.3d 222, 227-34 (2d Cir. 2019)

(discussing calculation of reasonable hourly rates and reasonable number of
       Case 1:19-cv-10283-KPF Document 19 Filed 02/17/21 Page 8 of 10




hours expended). The party seeking fees bears the burden of demonstrating

that its requested hours and hourly rates are reasonable. See Allende v.

Unitech Design, Inc., 783 F. Supp. 2d 509, 512 (S.D.N.Y. 2011).

      Courts focus “on setting a reasonable hourly rate, taking account of all

case-specific variables.” Arbor Hill, 522 F.3d at 189. The reasonable hourly

rate is “the rate a paying client would be willing to pay,” bearing in mind that a

“paying client wishes to spend the minimum necessary to litigate the case

effectively.” Id. at 190. When an attorney’s requested hourly rate is higher

than rates found to be reasonable in the relevant market, it is within the

court’s discretion to reduce the requested rate. See Savino v. Computer Credit,

Inc., 164 F.3d 81, 87 (2d Cir. 1998). Once a court has determined the

appropriate hourly rate, it must also examine whether the number of hours

billed was reasonable. The court “should exclude excessive, redundant[,] or

otherwise unnecessary hours[.]” Quaratino v. Tiffany & Co., 166 F.3d 422, 425

(2d Cir. 1999); see generally Murray v. UBS Sec., LLC, No. 14 Civ. 927 (KPF),

2020 WL 7384722, at *11-12 (S.D.N.Y. Dec. 16, 2020).

      In addition to the lodestar amount, attorneys’ fees may include “those

reasonable out-of-pocket expenses incurred by attorneys and ordinarily

charged to their clients.” LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763 (2d

Cir. 1998) (citation omitted). These expenses, or “costs,” include court filing

fees. Rosendo v. Everbrighten Inc., No. 13 Civ. 7256 (JGK) (FM), 2015 WL

1600057, at *9 (S.D.N.Y. Apr. 7, 2015), report and recommendation adopted,

2015 WL 4557147 (S.D.N.Y. July 28, 2015).
       Case 1:19-cv-10283-KPF Document 19 Filed 02/17/21 Page 9 of 10




      The Court has reviewed the submissions of Plaintiffs’ counsel

documenting the hours worked and the activities performed in support of this

action. (Avshalumov Aff., Ex. C). It accepts as a reasonable cost the filing fee

of $400.00. It also accepts the figure of 24.6 hours expended by Plaintiffs’

counsel (both attorneys and staff) on this case. However, it reduces the rates

charged by Mr. Avshalumov and Mr. O’Donnell to $400 per hour and $225 per

hour, respectively, to bring them in line with other decisions in this District.

See, e.g., Teofilo v. Real Thai Cuisine Inc., No. 18 Civ. 7238 (KPF), 2021 WL

22716, at *5, n.5 (S.D.N.Y. Jan. 4, 2021) (reducing senior partner’s rate to

$400 per hour and awarding $225 per hour for junior associate); Guzman

Iturbide v. Huntingwood, Inc., No. 18 Civ. 9036 (AJN), 2020 WL 4570492, at *2

(S.D.N.Y. Aug. 7, 2020) (awarding $400 per hour to senior partner and $250

per hour to associate); Rosendo, 2015 WL 1600057, at *9 (awarding $400 per

hour to senior partner and $225 per hour to associate). The Court accepts as

reasonable the rate of $75 per hour charged for paralegal time. Using these

figures, the Court awards $5,912.50 in attorneys’ fees.

                                  CONCLUSION

      For the reasons set forth above, the Court concludes that Plaintiffs are

entitled to relief on their claims for back wages, for wage notice and wage

statement violations, and for attorneys’ fees and costs. The Court awards to

each Plaintiff an identical award comprising $8,930.63 in back wages, with 9%

prejudgment interest accruing from November 15, 2018; $8,930.63 in

liquidated damages; $5,000 for Defendants’ violation of NYLL § 195(1); and
       Case 1:19-cv-10283-KPF Document 19 Filed 02/17/21 Page 10 of 10




$5,000 for Defendants’ violation of NYLL § 195(3). This amounts to

$27,861.26 per Plaintiff and $55,722.52 in total, not including interest.

      The Court also awards attorneys’ fees in the amount of $5,912.50 and

costs in the amount of $400. “[I]f any amounts remain unpaid upon the

expiration of ninety days following issuance of judgment, or ninety days after

the expiration of the time to appeal and no appeal is then pending, whichever

is later, the total amount of judgment shall automatically increase by fifteen

percent.” NYLL § 198(4).

      Finally, the Court awards post-judgment interest pursuant to 28 U.S.C.

§ 1961.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case. The Court directs Plaintiffs to

transmit a copy of this Order to Defendants through any means they have

previously used to communicate with Defendants.

      SO ORDERED.

Dated: February 17, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
